1    Serita Rios, SBN# 246568
     Law Office of Serita Rios
2    2014 Tulare Street, Suite 600
     Fresno, California 93721
3    Telephone (559) 224-1800
     Facsimile (559) 224-1806
4    serita@seritarioslaw.com
5
     Attorney for Defendant ERASMO VILLEGAS-SUAREZ
6

7

8

9                                 UNITED STATES DISTRICT COURT
10                              EASTERN DISTRICT OF CALIFORNIA
11

12   THE UNITED STATES OF AMERICA,                   )   Case No. 1:19-CR-00015-DAD
                                                     )
13                            Plaintiff,             )   ERASMO VILLEGAS’ REQUEST FOR
                                                     )   RULE 43 WAIVER OF APPEARANCE;
                   vs.                               )
14                                                       ORDER
                                                     )
15   ERASMO VILLEGAS-SUAREZ, et al.,                 )
                                                     )
16                            Defendants.            )
                                                     )
17                                                   )

18          TO THE UNITED STATES COURT OF THE EASTERN DISTRICT OF
19
     CALIFORNIA, TO McGREGOR W. SCOTT, UNITED STATES ATTORNEY, AND
20
     ASSISTANT UNITED STATES ATTORNEYS:
21
            Pursuant to Rule 43(b)(3), Erasmo Villegas, having been advised of his right to be present
22

23   at all stages of the proceedings, hereby requests that this Court permit him to waive his right to

24   personally appear at the October 21, 2019 status conference hearing.
25
            Mr. Villegas lives in Bakersfield, California. Mr. Villegas is indigent and has been unable
26
     to work since his arrest. The cost for travel to and from Court poses a significant financial hardship
27

28
     on Mr. Villegas and his family.
1           Mr. Villegas agrees that his interests shall be represented at the hearing by his counsel,
2
     Serita Rios, in his absence.
3
            Dated: October 14, 2019                        Respectfully Submitted,
4

5

6                                                           /s/ Serita Rios
                                                           _______________________
7                                                          Serita Rios
8
                                                           Attorney for Defendant

9

10

11
                                                 ORDER
12
            Pursuant to Rule 43(b)(3), defendant’s request for waiver of his appearance for the status
13

14   conference hearing on October 21, 2019, is granted.

15

16   IT IS SO ORDERED.
17
        Dated:     October 15, 2019
18                                                    UNITED STATES DISTRICT JUDGE
19

20

21

22

23

24

25

26

27

28
